Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 22, 2019

                                      No. 04-19-00655-CV

                       Rosaly CANALES d/b/a Marathon Bulk Transport,
                                       Appellant

                                                 v.

                               CAPITOL AGGREGATES, INC.,
                                        Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI05174
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
         The reporter’s record was originally due on October 29, 2019. The court reporter has
filed a notice of late reporter’s record stating that appellant has failed to request preparation of
the reporter’s record and to designate which portions of the proceedings are requested to be filed
in this appeal. See TEX. R. APP. P. 34.6(b)(1).

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days from the date of this order showing that a written request has been made to the court
reporter designating the portions of the proceedings to be prepared and filed pursuant to TEX. R.
APP. P. 34.6 (b)(1), and that either (i) the reporter’s fee has been paid or payment arrangements
have been made or (2) appellant is entitled to appeal without paying the court reporter’s fee.

        If appellant fails to respond within the time provided, and the reporter’s record is not
timely filed, this appeal will be submitted without a reporter’s record. See TEX. R. APP. P.
37.3(c).




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2019.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court